 



ZIFF DAVIS MEDIA INC.
28 East 28th Street
New York, New York 10016
February 24, 2006
Mr. Bart W. Catalane
33 Benson’s Point Court
Stony Point, New York 10980
Dear Bart:
     This letter (the “Agreement”) sets forth the agreement between you and Ziff
Davis Media Inc. (collectively with its direct and indirect parents and
subsidiaries, the “Company”) that:

1.   (a) Effective January 31, 2006, you ceased to hold the titles of President
and Chief Operating Officer of the Company, and your employment with the Company
shall end at the close of business on February 28, 2006 (the “Separation Date”)
and the Employment Period shall terminate on such date. You shall receive your
Base Salary earned through the Separation Date, prorated on a daily basis
together will all accrued but unpaid vacation time. Capitalized terms used in
this Agreement and not defined herein shall have the respective meanings
ascribed to such terms in the Amended and Restated Executive Agreement dated as
of March 23, 2005 between you the Company (the “Executive Agreement”).

(b) On or before January 30, 2006, you prepared and delivered to the Company’s
Chief Executive Officer (“CEO”) a turnover report addressing the topics that you
and CEO agreed should be addressed. The information in such report was complete
and accurate to the best of your knowledge.

2.   Provided that you do not breach any of your obligations under any of
Sections 8, 9 and 10 of the Executive Agreement (except any breach which you
carry the burden of proving is solely of a technical nature, is immaterial and
was inadvertent), the Company shall make the following payments to you in lieu
of any payments that the Company otherwise would be obligated to make pursuant
to Section 7(d) of the Executive Agreement: for a period of seventeen
(17) months from the Separation Date, the Company shall (a) pay you the sum of
thirty-three thousand three hundred thirty-three dollars and thirty-three cents
($33,333.33) per month, (b) pay the premium for any health, dental, vision and
EAP insurance benefits that you may elect to continue on the Company’s group
plans pursuant to COBRA (nothing herein shall, however, limit the Company’s
right to amend, modify or terminate any such plan in accordance with its terms
and applicable law) and (c) if you elect to convert your current group life
insurance policy to an individual life insurance policy offered by that insurer
having similar coverage, pay the premium for such individual life insurance
policy; provided, however, that the Company shall not pay premiums for any
particular benefits pursuant to clause (b) of this sentence from and after the
date

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 2
that you may become eligible to obtain similar benefits from another employer;
and provided further that the Company shall not pay premiums for life insurance
pursuant to clause (c) of this sentence from and after the date that you may
become eligible to obtain group life insurance from another employer. You agree
that the Bonus in respect of calendar year 2005 shall be zero (0) and that
therefore the Termination Bonus Amount likewise shall be zero (0). Payments made
to you pursuant to Paragraphs 1 and 2 of this Agreement shall be made in
accordance with the Company’s general payroll practices and cycles and shall be
subject to withholding of applicable taxes and governmental charges in
accordance with federal and state law. Such payments shall not be subject to
reduction for any income earned by you from other sources after the Separation
Date (and, consequently, you have no duty to mitigate the Company’s payment
obligations pursuant to this Agreement). The Company shall allow you to make
401(k) contributions (provided that the Company may at its election make, but
shall not be required by this Agreement to make, matching contributions with
respect thereto) from the payments made to you pursuant to this Paragraph 2, to
the maximum extent permitted by law (without limiting the foregoing, the parties
currently believe that 401(k) contributions may be made for a period of two and
one half (2-1/2) months after your Separation Date from payments to you that
either (i) do not exceed the amount you would have received as regular
compensation if you had continued your employment or (ii) reflect sums for
unused accrued vacation).

3.   All benefits coverage will end on your Separation Date. Under COBRA, you
have the option to extend your health, dental, vision care and EAP coverage for
up to eighteen (18) months by paying the full cost of coverage (your normal cost
plus the Company’s portion) plus a two percent (2%) administrative charge. This
amount may be payable by the Company for a period of time pursuant to
Paragraph 2 of this Agreement. Details of your COBRA rights and enrollment will
be mailed to you at home by Ceridian/CobraServ, approximately two (2) weeks
after your coverage ends. When you receive this notification, please follow the
instructions to make your election; you will have sixty (60) days from the date
of the notification letter in which to submit your election form. If you make
your election within these timeframes, your coverage will be reinstated
retroactive to your Separation Date so there is no gap in coverage. You also may
elect to convert your life insurance to an individual policy by contacting the
Benefits Department within thirty-one (31) days of your Separation Date. If you
have a Flexible Spending Account, you have ninety (90) days from your Separation
Date to claim expenses incurred up to your Separation Date.

4.   You will also receive a packet of information directly from Fidelity
Investments, our 401(k) recordkeeper, approximately 2-4 weeks after your
Separation Date. This packet contains important tax information, provides a
comprehensive overview of

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 3
options for your Ziff Davis Media 401(k) Plan account, and lists resources to
help you continue your long-term retirement planning.

5.   The Company will provide you with outplacement services for a period of six
(6) months from the date you commence using such services (provided you commence
using such services within six (6) months of your Separation Date), at a total
cost not to exceed $15,000; such services to include, if you wish, counseling
services and use of an office with administrative support. Please contact Beth
Repeta if you would like to utilize these services.

6.   You shall return all Company equipment or other Company property, including
without limitation all copies of all documents, in any media (including without
limitation in printed form or stored magnetically or electronically) that
contain Confidential Information of the Company or Company Work Product. Nothing
in this Agreement modifies any of your obligations with respect to Confidential
Information of the Company or Company Work Product as set forth in the Executive
Agreement, any other agreement signed by you and the Company and/or applicable
law. In the event that you and the Company agree that you may purchase from the
Company your laptop computer and retain a copy of the information thereon until
further notice from the Company (including without limitation to assist you in
rendering services to the Company during such time as you remain a director of
the Company), you agree that you shall abide your obligations referenced above
with respect to all Confidential Information of the Company and Company Work
Product on such computer; and that you shall return to the Company and/or
destroy all such Confidential Information of the Company and Company Work
Product on such computer upon written request by the Company.

7.   You shall promptly submit to the Company a reimbursement request, with
supporting documentation as required by the Company, for any outstanding
reasonable business expenses incurred by you in the course of performing your
duties under the Executive Agreement and which are consistent with the Company’s
policy in effect for senior executive employees with respect to travel,
entertainment and other business expenses. You shall promptly pay any expenses
that you incurred with respect to which the Company could be liable (e.g.,
expenses incurred on the Company’s corporate credit card); if those expenses are
reimbursable under the Company’s regular policy, you shall submit those expenses
with appropriate supporting documentation to the Company and the Company shall
reimburse you therefor. The Company shall make payment of any reimbursement
pursuant to this Paragraph 7 within thirty (30) days of its receipt of a
reimbursement request therefore with appropriate supporting documentation.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 4

8.   The Company shall for a period of not less than sixty (60) days (a) have
the phone number 212-503-3552 be directed towards your voicemail which shall
contain a message acceptable to you and the Company indicating that you are no
longer an employee of the Company and indicating contact information at which
you may be contacted and (b) have the Company’s email system send an automatic
reply to any email addressed to your Company email addresses, which reply shall
contain a message acceptable to you and the Company indicating that you are no
longer an employee of the Company and indicating contact information at which
you may be contacted .

9.   In consideration of the Company’s obligations to you set forth in this
Agreement, you hereby agree that except as set forth above, there are no amounts
due to you from the Company and you, on behalf of yourself, your marital
community and your heirs, executors, administrators, attorneys and assigns
(collectively, “Releasor”) hereby waive, release and forever discharge the
Company, its direct and indirect parents, subsidiaries and affiliates, the
respective current and former directors, officers, employees, representatives,
agents and attorneys of each of the foregoing, and the successors and assigns of
each of the foregoing, and anyone acting in concert with any of the foregoing,
of and from any and all claims, demands, damages, debts, liabilities, accounts,
reckonings, obligations, costs, expenses (including without limitation attorneys
fees), liens, actions and causes of action (collectively, “Claims”) of every
kind and nature whatsoever, including without limitation any and all Claims
arising out of or related to your employment or your separation from employment
with the Company, including without limitation Claims for additional salary,
bonus, incentive, commission, expenses, vacations, or Claims arising under Title
VII of the Civil Rights Act of 1964, Title IX of the Education Amendments of
1972, the Age Discrimination in Employment Act, the Family and Medical Leave
Act, as amended, the Employee Retirement Income Security Act, as amended, the
Americans with Disabilities Act, as amended, or any other federal, state or
municipal employment discrimination statutes or other federal, state or local
statutes, laws, ordinances or regulations, or Claims based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, negligence, and/or any other common law, statutory or other claim
arising out of or relating to your employment with and/or separation from
employment with the Company. You represent and warrant that you are the sole and
lawful owner of all rights, titles and interest in and to every Claim and other
matters that Releasor is releasing hereby and that no other party has received
any assignment or other right of substitution or subrogation to any such claim
or matter. You also represent that you have the full power and authority to
execute this Agreement on behalf of Releasor. With respect to the foregoing
release, each Releasor hereby waives all rights or protection under section 1542
of the Civil Code of California or any similar law of any other state,
territory, country or any political division thereof, to

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 5
the extent applicable (such waiver is not intended to indicate that the law of
any jurisdiction other than New York is applicable to this Agreement).
Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Notwithstanding the foregoing, nothing in this Agreement releases or waives any
rights you may have (a) to indemnification, contribution or reimbursement from
any party (including without limitation the Company (including without
limitation its direct and indirect parents and subsidiaries), WS Fund III and/or
any of their respective current or former insurers applicable to you in your
capacity as an officer, director, manager, stockholder or employee of the
Company (and/or such direct or indirect parents or subsidiaries), whether such
right arises pursuant to a corporate organizational document, or law, or
contract or otherwise; or (b) with respect to the options as set forth in the
Existing Agreement (as such agreement was modified pursuant to the Executive
Agreement); or (c) or any agreement (other than the Executive Agreement) that
previously has been signed by you and the Company or any of its affiliates
(including without limitation a letter agreement dated as of April 30, 2002
between you and WS Fund III).

10.   This Agreement shall be binding upon and inure to benefit of each party’s
respective successors and permitted assigns. This Agreement is made under, and
shall be governed by and construed under, the laws of the State of New York,
without reference to principles of choice of law that might call for application
of the substantive law of another jurisdiction. The federal and state courts
located in New York County, New York, shall have sole and exclusive jurisdiction
over any dispute arising out of or relating to this Agreement, and each party
hereby expressly consents to the jurisdiction of such courts and waives any
objection (whether on grounds of venue, residence, domicile, inconvenience of
forum or otherwise), to such a proceeding brought before such a court.

11.   Except as may be expressly amended by this Agreement, the Executive
Agreement shall remain unmodified and in full force and effect. Nothing in this
Agreement modifies or amends the Existing Agreement (as such agreement was
modified pursuant to the Executive Agreement) or any other agreement that
previously has been signed by you and the Company or any of its affiliates
(including without limitation a letter agreement dated as of April 30, 2002
between you and WS Fund III).

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 6

12.   This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior discussions or
agreements of the parties related thereto, whether written or oral. This
Agreement may not be amended except in a writing signed by each of the parties
hereto. No waiver of any right set forth in this Agreement shall be effective
unless set forth in a writing signed by the party against whom the waiver is to
be enforced.

13.   You acknowledge that by signing your name below you have read, understand
and accept each of the terms of this Agreement, that you have had sufficient
opportunity to review it, to consult with an attorney or other advisor, and that
you are entering into it freely and knowingly. You agree that you are not
relying on any representations, whether written or oral, not set forth in this
Agreement, in determining to execute this Agreement. The terms of this Agreement
shall not be interpreted in favor of or against any party on account of the
draftsperson, but shall be interpreted solely for the purpose of giving effect
to the intent of the parties.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Mr. Bart W. Catalane
February 24, 2006
Page 7

14.   The offer will remain open for forty-five (45) days after the delivery of
the original letter. If not executed by you and delivered to the Company by such
date, the offer shall be deemed immediately withdrawn. In addition, if you
decide to accept this offer, you will have seven (7) days after you sign the
release to change your mind and revoke your acceptance. If you decide to change
your mind, you must send the Company a written notice of revocation postmarked
or delivered before the end of the seven (7)-day period. The period eight
(8) days after you sign this Agreement, provided you have not revoked it, shall
be the effective date of this Agreement. You will not receive any payments
pursuant to Paragraph 2 of this Agreement if you fail to sign this Agreement or
if you revoke this Agreement after you sign it.

By signing below, each party hereby agrees with the above.

     
 
  Sincerely,
 
       
/s/  Robert F. Callahan

 
    Robert F. Callahan
Chief Executive Officer

          AGREED:          
/s/  Bart W. Catalane
          Bart W. Catalane    
 
       
Date:
       
 
 
 
   

 